DETAILED ACTION
Allowable Subject Matter
Claims 1, 8, 27, 35, 41, 42, 47 and 48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 27, prior art does not teach wherein the multiple radio access technologies comprise a first radio access technology and a second radio access technology, the plurality of segments of data packets comprise a first segment of data packets and a second segment of data packets, and the first segment of data packets and the second segment of data packets are respectively transmitted in the aggregation mode by using the first radio access technology and the second radio access technology; and segmenting or concatenating, by a sending device, data packets of a first service to be transmitted to a same receiving device, so as to generate a plurality of segments of data packets.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464